Citation Nr: 1241105	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-05 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for right knee arthritis with Baker's cyst, to include consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).

2.  Entitlement to a disability rating in excess of 10 percent for left knee arthritis with Baker's cyst, to include consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from June 1975 to November 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The Veteran's claims file has been transferred to the RO in Jackson, Mississippi.

In March 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The issues of entitlement to service connection for bilateral lower extremity varicose veins and entitlement to service connection for lumbar spine herniated disc L5-S1 have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA treatment records throughout the period of claim document the Veteran's complaints of bilateral knee pain.  Virtual VA treatment records note his reports that his knee conditions have interfered with his walking and that his knees have given out on several occasions.  All updated VA treatment records must be obtained.

The Veteran's most recent VA knees examination took place in October 2011, more than one year ago.  Range of motion of the Veteran's right knee was noted to measure 110 degrees of flexion (with pain beginning at 110 degrees) and 40 degrees of extension (with pain beginning at 30 degrees).  Range of motion of the Veteran's left knee was noted to measure 90 degrees of flexion (with pain beginning at 90 degrees) and 45 or greater degrees of extension (with pain beginning at 30 degrees).  Testing on both knees revealed no instability.

In a January 2012 addendum, the October 2011 VA examiner noted that the range of motion measurements for extension for both of the Veteran's knees were entered erroneously on the October 2011 examination report.  The examiner clarified that the Veteran's range of motion of his right knee measured 5 degrees of extension (with pain beginning at 15 degrees) and that the Veteran's range of motion of his left knee measured 0 degrees of extension (with pain beginning at 15 degrees).

At his March 2012 hearing, the Veteran was in a wheelchair and testified that he can only walk approximately 150 feet before his knees give out.  He testified that he cannot get knee replacement surgery on either knee because the Baker's cysts behind both of his knees would complicate any such surgery.

The Veteran is to be scheduled for a new VA knees examination so that current findings pertaining to his service-connected knee disabilities may be obtained prior to adjudication.

The case must then be referred to the Director of VA's Compensation and Pension Service for a determination as to whether an extraschedular rating is warranted for right knee arthritis with Baker's cyst and left knee arthritis with Baker's cyst under the provisions of 38 C.F.R. § 3.321(b)(1).



Accordingly, the case is REMANDED for the following:

1.  Obtain updated treatment records from the VA Medical Center in Jackson, Mississippi, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

2.  After completion of  #1, schedule the Veteran for a VA knees examination.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner is to describe the current severity and extent of all manifestations of the Veteran's service-connected right knee arthritis with Baker's cyst and left knee arthritis with Baker's cyst.  All required testing must be performed, including range of motion measurements; repetition of range of motion with commentary regarding any functional loss due to pain, weakness, or other symptoms; and stability testing.

The examiner must address whether the aforementioned service-connected knee conditions manifest in any of the following on either side: ankylosis; recurrent subluxation; lateral instability; dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint; nonunion of tibia and fibula with loose motion; or malunion of tibia and fibula with marked or moderate knee disability.

The examiner is to specifically consider and address the Veteran's reports of his bilateral knee conditions interfering with his walking and that his knees have given out on several occasions, as documented by VA treatment records.

A complete rationale for all opinions expressed must be provided.

3.  After completion of #1 and #2, refer the case to the Director of VA's Compensation and Pension Service for a determination as to whether an extraschedular rating is warranted for right knee arthritis with Baker's cyst and left knee arthritis with Baker's cyst under the provisions of 38 C.F.R. § 3.321(b)(1), in light of the Veteran's reports that he cannot walk more than 150 feet and that he cannot get knee replacement surgery on either knee because the Baker's cysts behind both of his knees would complicate any such surgery.

4.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

